Filed electronically with the Securities and Exchange Commission on May 4, 2011 File No. 033-05724 File No. 811-04670 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 || Pre-Effective Amendment No. || Post-Effective Amendment No. 97 |X| and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 || Amendment No. 100 |X| DWS Global/International Fund, Inc. (Exact name of Registrant as Specified in Charter) 345 Park Avenue, New York, NY10154 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code: (617) 295-1000 John Millette One Beacon Street, Boston, MA02108 (Name and Address of Agent for Service) Copy to: Thomas Hiller, Esq. Ropes & Gray Prudential Tower, 800 Boylston Street Boston, MA 02199-3600 It is proposed that this filing will become effective |X| Immediately upon filing pursuant to paragraph (b) || On pursuant to paragraph (b) || 60 days after filing pursuant to paragraph (a)(1) || On pursuant to paragraph (a)(1) || 75 days after filing pursuant to paragraph (a)(2) || On pursuant to paragraph (a)(3) of Rule 485 If appropriate, check the following box: || This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the following Funds, each a series of the Registrant: ● DWS Enhanced Emerging Markets Fixed Income Fund — Classes A, B, C, S and Institutional ● DWS Enhanced Global Bond Fund — Classes A, B, C andS SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York and the State of New York on the 25th day of April 2011. DWS GLOBAL/INTERNATIONAL FUND, INC. By:/s/Michael G. Clark Michael G. Clark* Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: SIGNATURE TITLE DATE /s/Michael G. Clark Michael G. Clark* President April 25, 2011 /s/Paul H. Schubert Paul H. Schubert Chief Financial Officer and Treasurer April 25, 2011 /s/John W. Ballantine John W. Ballantine* Director April 25, 2011 /s/Henry P. Becton, Jr. Henry P. Becton, Jr.* Director April 25, 2011 /s/Dawn-Marie Driscoll Dawn-Marie Driscoll* Director April 25, 2011 /s/Keith R. Fox Keith R. Fox* Director April 25, 2011 /s/Paul K. Freeman Paul K. Freeman* Chairperson and Director April 25, 2011 /s/Kenneth C. Froewiss Kenneth C. Froewiss* Director April 25, 2011 /s/Richard J. Herring Richard J. Herring* Director April 25, 2011 /s/William McClayton William McClayton* Director April 25, 2011 /s/Rebecca W. Rimel Rebecca W. Rimel* Director April 25, 2011 /s/William N. Searcy, Jr. William N. Searcy, Jr.* Director April 25, 2011 SIGNATURE TITLE DATE /s/Jean Gleason Stromberg Jean Gleason Stromberg* Director April 25, 2011 /s/Robert H. Wadsworth Robert H. Wadsworth* Director April 25, 2011 *By: /s/Caroline Pearson Caroline Pearson** Chief Legal Officer ** Attorney-in-fact pursuant to the powers of attorney that are incorporated herein by reference to Post-Effective Amendment No. 79 to the Registration Statement filed on November 26, 2008; and Post-Effective Amendment No. 76 to the Registration Statement filed on May 16, 2008. EXHIBIT INDEX IndexNo. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
